Blackmar, J. (dissenting):
The requirement in section 18 of article 3 of the Constitution, that the Legislature act by general laws in “ providing for election of members of boards of supervisors,” is limited by section 26 of article 3 to the composition of the board, the manner of the elections, and the period or term of office. The constitutional limitation does not, therefore, app’y to the time of holding the elections; and the Legislature has several times so interpreted the constitutional provision in question.
About twenty-two years ago a law was passed applicable to the counties of Orange, Rockland and Sullivan only, changing the time of holding the town meetings and elections in the towns in said counties to the time and place of holding the general election in the fall. (Laws of 1897, chap. 439.) Like laws have been passed applicable to Erie county (Laws of 1902, chap. 10, § 1), Onondaga county (Laws of 1898, chap. 594, § 1), Oneida county (Laws of 1901, chap. 34, § 1) Rensselaer county (Laws of 1901, chap. 174, § 1), Niagara county (Laws of 1902, chap. 239, § 1), and Herkimer county (Laws of 1903, chap. 266, § 1). In the law of 1897 Orange, Rockland and Sullivan counties were mentioned by name. The language of the law regarding Erie county might possibly entitle it to be classed as a general law; but the laws applying to Onondaga, Oneida, Rensselaer, Niagara and Herkimer counties describe these counties in such a way as to identify them as accurately as if their names were used. These laws have been on the statute books from sixteen to twenty-two years, town officers and boards of supervisors have been elected under them, and towns and counties have been governed by virtue of elections under them. Since the passage of the act in question other local laws have been passed to the same effect. The meaning of the Constitution here suggested appears to me to be shown by the wording of the Constitution itself. If there be doubt, the interpretation by the Legislature, acquiesced in for many years, should be controlling, especially in the domain of public law. The practical interpretation is that the constitutional provision in question does not prohibit the change of the time of holding town meetings by a law applicable to one county only. The changes in the terms of *30office were necessarily incidental only to the change of the time of holding the election.
Every act of the Legislature is presumed to be constitutional. In People v. Petrea (92 N. Y. 128, 138) this doctrine was carried so far that the Court of Appeals, for the purpose of upholding a law claimed to violate the very section of the Constitution under consideration, indulged in the presumption that the law was reported to the Legislature by commissioners and, therefore, saved by article 3, section 23, of the Constitution. Judge Andrews, speaking for the court, said: “ We have no doubt that the presumption in favor of the constitutionality of statutes, applies in this case, and that in the absence of proof to the contrary, it will be presumed in support of the constitutionality of the act of 1881,* that it originated in a bill reported by commissioners.” If that presumption obtains in this case, then the petition herein is insufficient as a basis for a decision that the statute is unconstitutional.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with costs.
Jaycox, J., concurred.
Order affirmed, with ten dollars costs and disbursements.

 Laws of 1881, chap. 532, amdg. former Code Civ. Proc. § 1041.— [Rep.